EXHIBIT 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of June 16, 2011 (this “Agreement”), is among
SCOLR Pharma, Inc., a Delaware corporation (the “Company” or the “Debtor”), and
the holders of the Company’s 8% Senior Secured Convertible Debentures due two
years following their issuance, in the original aggregate principal amount up to
$1,750,000 (collectively, the “Debentures”) signatory hereto, their endorsees,
transferees and assigns (collectively, the “Secured Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Debentures; and

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Debentures, the Debtor has agreed to execute and deliver to the Secured
Parties this Agreement and to grant the Secured Parties, pari passu with each
other Secured Party and through the Agent (as defined in Section 18 hereof), a
security interest in certain property of the Debtor to secure the prompt
payment, performance and discharge in full of all of the Company’s obligations
under the Debentures.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

(a) “Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include the following
personal property of the Debtor, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities, if any,
(as defined below):

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and
(B) all inventory;

 

1



--------------------------------------------------------------------------------

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, if any, licenses, distribution and other agreements,
computer software (whether “off-the-shelf”, licensed from any third party or
developed by the Debtor), computer software development rights, leases,
franchises, customer lists, quality control procedures, grants and rights,
goodwill, trademarks, service marks, trade styles, trade names, patents, patent
applications, copyrights, and income tax refunds;

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

(v) All commercial tort claims;

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

(vii) All investment property;

(viii) All supporting obligations; and

(ix) All files, records, books of account, business papers, and computer
programs; and

(x) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

Without limiting the generality of the foregoing, the “Collateral” shall include
any other shares of capital stock and/or other equity interests of any other
direct or indirect subsidiary of the Debtor obtained in the future, and, in each
case, all certificates representing such shares and/or equity interests and, in
each case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, if any, including, but not limited to,
all dividends, interest and cash.

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

2



--------------------------------------------------------------------------------

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

(c) “Majority in Interest” means, at any time of determination, the majority in
interest (based on then-outstanding principal amounts of Debentures at the time
of such determination) of the Secured Parties.

(d) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent (as that term is defined below) may reasonably
request.

(e) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Debtor to the Secured Parties, including, without limitation, all obligations
under this Agreement, the Debentures and any other instruments, agreements or
other documents executed and/or delivered in connection herewith or therewith,
in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from any of the
Secured Parties as a preference, fraudulent transfer or otherwise as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include, without limitation: (i) principal of, and interest
on the Debentures and the loans extended pursuant thereto; (ii) any and all
other fees, indemnities, costs, obligations and liabilities of the Debtor from
time to time under or in connection with this Agreement, the Debentures and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Debtor.

 

3



--------------------------------------------------------------------------------

(f) “Organizational Documents” the documents by which the Debtor was organized
(such as a certificate of incorporation, certificate of limited partnership or
articles of organization, and including, without limitation, any certificates of
designation for preferred stock or other forms of preferred equity) and which
relate to the internal governance of the Debtor (such as bylaws, a partnership
agreement or an operating, limited liability or members agreement).

(g) “Permitted Dispositions” shall have the meaning ascribed to such term in
Section 4(l).

(h) “Pledged Interests” shall have the meaning ascribed to such term in
Section 4(j).

(i) “Pledged Securities” shall have the meaning ascribed to such term in
Section 4(i).

(j) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to extend the loans as evidenced by the Debentures and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, the Debtor hereby unconditionally and irrevocably
pledges, grants and hypothecates to the Secured Parties a security interest in
and to, a lien upon and a right of set-off against all of their respective
right, title and interest of whatsoever kind and nature in and to, the
Collateral (a “Security Interest” and, collectively, the “Security Interests”).

3. Delivery of Certain Collateral. Contemporaneously or prior to the execution
of this Agreement, or if formed or acquired after the date hereof on the date of
formation or acquisition, the Debtor shall deliver or cause to be delivered to
the Agent (a) any and all certificates and other instruments representing or
evidencing the Pledged Securities, if any, and (b) any and all certificates and
other instruments or documents representing any of the other Collateral, in each
case, together with all Necessary Endorsements. The Debtor is, contemporaneously
with the execution hereof, delivering to Agent, or have previously delivered to
Agent, a true and correct copy of each Organizational Document governing any of
the Pledged Securities, if any.

4. Representations, Warranties, Covenants and Agreements of the Debtor. Except
as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Parties concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, the
Debtor represents and warrants to, and covenants and agrees with, the Secured
Parties as follows:

(a) The Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by the Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of the Debtor and no further
action is required by the Debtor. This Agreement has been duly executed by the
Debtor. This Agreement constitutes the legal, valid and binding obligation of
the Debtor, enforceable against the Debtor in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.

(b) The Debtor has no place of business or offices where its respective books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where

 

4



--------------------------------------------------------------------------------

Collateral is stored or located, except as set forth on Schedule A attached
hereto. Except as specifically set forth on Schedule A, the Debtor is the record
owner of the real property where such Collateral is located, and there exist no
mortgages or other liens on any such real property that is owned by the Debtor
except for Permitted Liens (as defined in the Debentures). Except as disclosed
on Schedule A, none of such Collateral is in the possession of any consignee,
bailee, warehouseman, agent or processor.

(c) Except for Permitted Liens (as defined in the Debentures) and except as set
forth on Schedule B attached hereto, the Debtor is the sole owner of the
Collateral (except for non-exclusive licenses granted by the Debtor in the
ordinary course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and are fully authorized to grant the Security
Interests. Except as set forth on Schedule C attached hereto, there is not on
file in any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that will be filed in favor of
the Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral. Except as set forth on Schedule C attached hereto and except
pursuant to this Agreement, as long as this Agreement shall be in effect, the
Debtor shall not execute and shall not knowingly permit to be on file in any
such office or agency any other financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured
Parties pursuant to the terms of this Agreement).

(d) No written claim has been received that any Collateral or the Debtor’s use
of any Collateral violates the rights of any third party. There has been no
adverse decision to the Debtor’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to the Debtor’s right to
keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of the
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

(e) The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Parties at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements under the UCC
and other necessary documents have been filed and recorded and other steps have
been taken to perfect the Security Interests to create in favor of the Secured
Parties a valid, perfected and continuing perfected first priority lien in the
Collateral.

(f) This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral, subject only to Permitted Liens (as defined in the
Debentures) securing the payment and performance of the Obligations. Upon making
the filings described in the immediately following paragraph, all security
interests created hereunder in any Collateral which may be perfected by filing
Uniform Commercial Code financing statements shall have been duly perfected.
Except for the filing of the Uniform Commercial Code financing statements
referred to in the immediately following paragraph, the recordation of the
Intellectual Property Security Agreement (as defined in Section 4(p) hereof)
with respect to copyrights and copyright applications in the United States
Copyright Office referred to in paragraph (mm), the execution and delivery of
deposit account control agreements satisfying the requirements of
Section 9-104(a)(2) of the UCC with respect to each deposit account of the
Debtor, and the delivery of the certificates and other instruments provided in
Section 3, no action is necessary to create, perfect or protect the security
interests created hereunder (it being acknowledged that no Intellectual Property
Security Agreement or Account Control Agreement is contemplated to be delivered

 

5



--------------------------------------------------------------------------------

unless requested by the Agent). Without limiting the generality of the
foregoing, except for the filing of said financing statements, the recordation
of said Intellectual Property Security Agreement, and the execution and delivery
of said deposit account control agreements, other than has been obtained or
made, no consent of any third parties and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for (i) the execution, delivery and performance of
this Agreement by the Company, or (ii) the creation or perfection of the
Security Interests created hereunder in the Collateral as it exists on the date
hereof.

(g) The Debtor hereby authorizes the Agent to file one or more financing
statements under the UCC, with respect to the Security Interests, with the
proper filing and recording agencies in any jurisdiction deemed proper by it.

(h) The execution, delivery and performance of this Agreement by the Debtor does
not (i) violate any of the provisions of any Organizational Documents of the
Debtor or any judgment, decree, order or award of any court, governmental body
or arbitrator or any applicable law, rule or regulation applicable to the Debtor
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing the Debtor’s debt or otherwise) or other understanding to
which the Debtor is a party or by which any property or asset of the Debtor is
bound or affected. If any, all required consents (including, without limitation,
from stockholders or creditors of the Debtor) necessary for the Debtor to enter
into and perform its obligations hereunder have been obtained.

(i) The Company does not own, directly or indirectly, any capital stock or other
equity interests. In the event that the Company (or any subsidiary hereafter
formed or acquired) forms or acquires capital stock or equity interest, directly
or indirectly, of another entity, such capital stock or equity interest shall be
defined as “Pledged Securities” hereunder. The Company shall keep such Pledged
Securities free and clear of any liens, security interest or other encumbrance,
other than the Security Interest created by this Agreement, and the Company
shall comply with all terms and conditions hereunder in respect of the Pledged
Securities on the date(s) acquired (including, without limitation, the delivery
of such Pledged Securities to the Agent together with Necessary Endorsements).

(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

(k) Except for Permitted Liens (as defined in the Debentures), the Debtor shall
at all times required by this Agreement maintain the liens and Security
Interests provided for hereunder as valid and perfected (but only to the extent
later requested by the Agent with respect to Collateral perfected other than by
filing a financing statement under Article 9 of the UCC) first priority liens
and security interests in the Collateral in favor of the Secured Parties until
this Agreement and the Security Interest hereunder shall be terminated pursuant
to Section 14 hereof. The Debtor hereby agrees to defend the same against the
claims of any and all persons and entities other than those with Permitted Liens
or in respect of Permitted Dispositions. The Debtor shall safeguard and protect
all Collateral for the account of the Secured Parties. At the request of the
Agent, the Debtor will sign and deliver to the Agent on behalf of the Secured
Parties at any time or from time to time one or more financing statements
pursuant to Article 9 of the UCC in form reasonably satisfactory to the Agent
and will pay the cost of filing the

 

6



--------------------------------------------------------------------------------

same in all public offices wherever filing is, or is deemed by the Agent to be,
necessary or desirable to effect the rights and obligations provided for herein.
Without limiting the generality of the foregoing, the Debtor shall pay all fees,
taxes and similar charges necessary to maintain the Collateral and the Security
Interests hereunder, and the Debtor shall obtain and furnish to the Agent from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interests
hereunder.

(l) The Debtor will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral, except in the ordinary course of
business, including, without limitation, non-exclusive licenses granted by the
Debtor in its ordinary course of business and sales of inventory and depreciated
equipment by the Debtor in its ordinary course of business (“Permitted
Dispositions”), and subject to the restrictions set forth in Section 4(c))
without the prior written consent of a Majority in Interest.

(m) The Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

(n) The Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. The Debtor shall cause each insurance policy issued in
connection herewith to provide, and the insurer issuing such policy to certify
to the Agent, that (a) the Agent will be named as lender loss payee and
additional insured under each such insurance policy; (b) if such insurance be
proposed to be cancelled or materially changed for any reason whatsoever, such
insurer will promptly notify the Agent and such cancellation or change shall not
be effective as to the Agent for at least thirty (30) days after receipt by the
Agent of such notice, unless the effect of such change is to extend or increase
coverage under the policy; and (c) the Agent will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the insurer of such default. If no Event
of Default (as defined in the Debentures) exists and if the proceeds arising out
of any claim or series of related claims do not exceed $100,000, loss payments
in each instance will be applied by the Debtor to the repair and/or replacement
of property with respect to which the loss was incurred to the extent reasonably
feasible, and any loss payments or the balance thereof remaining, to the extent
not so applied, shall be payable to the applicable Debtor; provided, however,
that payments received by the Debtor after an Event of Default occurs and is
continuing or in excess of $100,000 for any occurrence or series of related
occurrences shall be paid to the Agent on behalf of the Secured Parties and, if
received by the Debtor, shall be held in trust for the Secured Parties and
immediately paid over to the Agent unless otherwise directed in writing by the
Agent. Copies of such policies or the related certificates, in each case, naming
the Agent as lender loss payee and additional insured shall be delivered to the
Agent at least annually and at the time any new policy of insurance is issued.

(o) The Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any material
adverse change in the Collateral, and of the occurrence of any event which would
have a material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest, through the Agent, therein.

 

7



--------------------------------------------------------------------------------

(p) The Debtor shall promptly execute and deliver to the Agent such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Agent may from time to time reasonably request and may in its sole
discretion deem necessary to perfect, protect or enforce the Secured Parties’
security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to the Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Secured Parties have been granted a security interest
hereunder, substantially in a form reasonably acceptable to the Agent, which
Intellectual Property Security Agreement, other than as stated therein, shall be
subject to all of the terms and conditions hereof.

(q) The Debtor shall permit the Agent and its representatives and agents to
inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Agent from time to time.

(r) The Debtor shall use commercially reasonable efforts to pursue and seek to
preserve, enforce and collect any rights, claims, causes of action and accounts
receivable in respect of the Collateral.

(s) The Debtor shall promptly notify the Secured Parties in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.

(t) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of the Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

(u) The Debtor shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to its business for the periods permitted by applicable law.

(v) The Debtor will not change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Secured Parties of such
change and, at the time of such written notification, the Debtor provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.

(w) Except in the ordinary course of business, the Debtor may not consign any of
its inventory or sell any of its inventory on bill and hold, sale or return,
sale on approval, or other conditional terms of sale without the consent of the
Agent which shall not be unreasonably withheld.

(x) The Debtor may not relocate its chief executive office to a new location
without providing 30 days prior written notification thereof to the Secured
Parties and so long as, at the time of such written notification, the Debtor
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.

 

8



--------------------------------------------------------------------------------

(y) The Debtor was organized and remains organized solely under the laws of the
State of Delaware. Schedule D sets forth the Debtor’s organizational
identification number or, if the Debtor does not have one, states that one does
not exist.

(z) (i) The actual name of the Debtor is the name set forth in the preamble to
this Agreement; (ii) the Debtor has no trade names; (iii) the Debtor has not
used any name other than that stated in the preamble for the preceding five
years; and (iv) no entity has merged into the Debtor or been acquired by the
Debtor within the past five years.

(aa) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the Debtor shall deliver such Collateral to the Agent.

(bb) The Debtor, in its capacity as issuer, hereby agrees to comply with any and
all orders and instructions of Agent regarding the Pledged Interests consistent
with the terms of this Agreement without the further consent of the Debtor as
contemplated by Section 8-106 (or any successor section) of the UCC. Further,
the Debtor agrees that it shall not enter into a similar agreement (or one that
would confer “control” within the meaning of Article 8 of the UCC) with any
other person or entity.

(cc) The Debtor shall cause all tangible chattel paper constituting Collateral
to be delivered to the Agent, or, if such delivery is not possible, then to
cause such tangible chattel paper to contain a legend noting that it is subject
to the security interest created by this Agreement. To the extent that any
Collateral consists of electronic chattel paper, the Debtor shall cause the
underlying chattel paper to be “marked” within the meaning of Section 9-105 of
the UCC (or successor section thereto).

(dd) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the Debtor shall notify the Secured Parties and the Agent, and upon
request of the Agent cause such an account control agreement, in form and
substance in each case satisfactory to the Agent, to be entered into and
delivered to the Agent for the benefit of the Secured Parties.

(ee) To the extent that any Collateral consists of letter-of-credit rights, the
Debtor shall cause the issuer of each underlying letter of credit to consent to
an assignment of the proceeds thereof to the Secured Parties.

(ff) To the extent that any Collateral is in the possession of any third party,
the Debtor shall join with the Agent, as requested by the Agent, in notifying
such third party of the Secured Parties’ security interest in such Collateral
and shall use its best efforts to obtain an acknowledgement and agreement from
such third party with respect to the Collateral, in form and substance
reasonably satisfactory to the Agent.

(gg) If the Debtor shall at any time hold or acquire a commercial tort claim,
the Debtor shall promptly notify the Secured Parties in a writing signed by the
Debtor of the particulars thereof and grant to the Secured Parties in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Agent.

(hh) The Debtor shall immediately provide written notice to the Secured Parties
of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof,

 

9



--------------------------------------------------------------------------------

shall execute and deliver to the Agent an assignment of claims for such accounts
and cooperate with the Agent in taking any other steps required, in its
judgment, under the Federal Assignment of Claims Act or any similar federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.

(ii) The Debtor shall cause each subsidiary of the Debtor to immediately become
a party hereto (an “Additional Debtor”), by executing and delivering an
Additional Debtor Joinder in substantially the form of Annex A attached hereto
and comply with the provisions hereof to the Debtor. Concurrent therewith, the
Additional Debtor shall deliver replacement schedules for, or supplements to all
other Schedules to (or referred to in) this Agreement, as applicable, which
replacement schedules shall supersede, or supplements shall modify, the
Schedules then in effect. The Additional Debtor shall also deliver such opinions
of counsel, authorizing resolutions, good standing certificates, incumbency
certificates, organizational documents, financing statements and other
information and documentation as the Agent may reasonably request. Upon delivery
of the foregoing to the Agent, the Additional Debtor shall be and become a party
to this Agreement with the same rights and obligations as the Debtor, for all
purposes hereof as fully and to the same extent as if it were an original
signatory hereto and shall be deemed to have made the representations,
warranties and covenants set forth herein as of the date of execution and
delivery of such Additional Debtor Joinder, and all references herein to the
“Debtor” shall be deemed to include each Additional Debtor.

(jj) The Debtor shall vote the Pledged Securities, if any, to comply with the
covenants and agreements set forth herein and in the Debentures.

(kk) The Debtor shall register the pledge of the applicable Pledged Securities,
if any, on the books of the Debtor. The Debtor shall notify each issuer of
Pledged Securities, if any, to register the pledge of the applicable Pledged
Securities, if any, in the name of the Secured Parties on the books of such
issuer. Further, except with respect to certificated securities delivered to the
Agent, the Debtor shall deliver to Agent an acknowledgement of pledge (which,
where appropriate, shall comply with the requirements of the relevant UCC with
respect to perfection by registration) signed by the issuer of the applicable
Pledged Securities, if any, which acknowledgement shall confirm that: (a) it has
registered the pledge on its books and records; and (b) at any time directed by
Agent during the continuation of an Event of Default, such issuer will transfer
the record ownership of such Pledged Securities, if any, into the name of any
designee of Agent, will take such steps as may be necessary to effect the
transfer, and will comply with all other instructions of Agent regarding such
Pledged Securities, if any, without the further consent of the Debtor.

(ll) In the event that, upon an occurrence of an Event of Default, Agent shall
sell all or any of the Pledged Securities, if any, to another party or parties
(herein called the “Transferee”) or shall purchase or retain all or any of the
Pledged Securities, if any, the Debtor shall, to the extent applicable:
(i) deliver to Agent or the Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
the Debtor and its direct and indirect subsidiaries; (ii) use its best efforts
to obtain resignations of the persons then serving as officers and directors of
the Debtor and its direct and indirect subsidiaries, if so requested; and
(iii) use its best efforts to obtain any approvals that are required by any
governmental or regulatory body in order to permit the sale of the Pledged
Securities, if any, to the Transferee or the purchase or retention of the
Pledged Securities, if any, by Agent and allow the Transferee or Agent to
continue the business of the Debtor and its direct and indirect subsidiaries.

 

10



--------------------------------------------------------------------------------

(mm) Without limiting the generality of the other obligations of the Debtor
hereunder, the Debtor shall promptly upon request of the Agent (i) cause to be
registered at the United States Copyright Office all of its material copyrights,
(ii) cause the security interest contemplated hereby with respect to all
Intellectual Property registered at the United States Copyright Office or United
States Patent and Trademark Office to be duly recorded at the applicable office,
and (iii) give the Agent notice whenever it acquires (whether absolutely or by
license) or creates any additional material Intellectual Property.

(nn) The Debtor will from time to time, promptly execute and deliver all such
further instruments and documents, and take all such further action as the Agent
may reasonably request to perfect and protect any security interest granted
hereby or to enable the Secured Parties to exercise and enforce their rights and
remedies hereunder and with respect to any Collateral or to otherwise carry out
the purposes of this Agreement.

(oo) Schedule E attached hereto lists all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by the Debtor as of the date hereof. Schedule E lists all material
licenses in favor of the Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtor have been duly recorded at the United States Patent and
Trademark Office and all material copyrights of the Debtor have been duly
recorded at the United States Copyright Office.

(pp) Except as set forth on Schedule F attached hereto, none of the account
debtors or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Agent’s rights
hereunder shall not be deemed to be the type of event which would trigger such
conversion rights notwithstanding any provisions in the Organizational Documents
or agreements to which the Debtor is subject or to which the Debtor is party.

6. Defaults. The following events shall be “Events of Default”:

(a) The occurrence and continuance of an Event of Default (as defined in the
Debentures) under the Debentures;

(b) Any representation or warranty of the Debtor in this Agreement shall prove
to have been incorrect in any material respect when made;

(c) The failure by the Debtor to observe or perform any of its obligations
hereunder for five (5) days after delivery to the Debtor of notice of such
failure by or on behalf of a Secured Party unless such default is capable of
cure but cannot be cured within such time frame and the Debtor is using best
efforts to cure same in a timely fashion; or

 

11



--------------------------------------------------------------------------------

(d) If any material provision of this Agreement shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by the Debtor, or a proceeding shall be commenced by the Debtor, or
by any governmental authority having jurisdiction over the Debtor, seeking to
establish the invalidity or unenforceability thereof, or the Debtor shall deny
that the Debtor has any liability or obligation purported to be created under
this Agreement.

7. Duty To Hold In Trust.

(a) Upon the occurrence and continuance of any Event of Default and at any time
thereafter, the Debtor shall, upon receipt of any revenue, income, dividend,
interest or other sums subject to the Security Interests, whether payable
pursuant to the Debentures or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Parties and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Parties, pro-rata
in proportion to their respective then-currently outstanding principal amount of
Debentures for application to the satisfaction of the Obligations (and if any
Debenture is not outstanding, pro-rata in proportion to the initial purchases of
the remaining Debentures).

(b) If the Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities, if any, or instruments representing Pledged Securities, if any,
acquired after the date hereof, or any options, warrants, rights or other
similar property or certificates representing a dividend, or any distribution in
connection with any recapitalization, reclassification or increase or reduction
of capital, or issued in connection with any reorganization of the Debtor or any
of its direct or indirect subsidiaries) in respect of the Pledged Securities, if
any, (whether as an addition to, in substitution of, or in exchange for, such
Pledged Securities, if any, or otherwise), the Debtor agrees to (i) accept the
same as the agent of the Secured Parties; (ii) hold the same in trust on behalf
of and for the benefit of the Secured Parties; and (iii) to deliver any and all
certificates or instruments evidencing the same to Agent on or before the close
of business on the fifth business day following the receipt thereof by the
Debtor, in the exact form received together with the Necessary Endorsements, to
be held by Agent subject to the terms of this Agreement as Collateral.

8. Rights and Remedies Upon Default.

(a) Upon the occurrence of any Event of Default and during the continuance
thereof, the Secured Parties, acting through the Agent, shall have the right to
exercise all of the remedies conferred hereunder and under the Debentures, and
the Secured Parties shall have all the rights and remedies of a secured party
under the UCC. Without limitation, the Agent, for the benefit of the Secured
Parties, shall have the following rights and powers:

(i) The Agent shall have the right to take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and the Debtor shall assemble the Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at the Debtor’s
premises or elsewhere, and make available to the Agent, without rent, all of the
Debtor’s respective premises and facilities for the purpose of the Agent taking
possession of, removing or putting the Collateral in saleable or disposable
form.

 

12



--------------------------------------------------------------------------------

(ii) Upon notice to the Debtor by Agent, all rights of the Debtor to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise and all rights of the Debtor to receive the dividends and interest
which it would otherwise be authorized to receive and retain, shall cease. Upon
such notice, Agent shall have the right to receive, for the benefit of the
Secured Parties, any interest, cash dividends or other payments on the
Collateral and, at the option of Agent, to exercise in such Agent’s discretion
all voting rights pertaining thereto. Without limiting the generality of the
foregoing, Agent shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Debtor or any of its direct or indirect
subsidiaries.

(iii) The Agent shall have the right to operate the business of the Debtor using
the Collateral and shall have the right to assign, sell, lease or otherwise
dispose of and deliver all or any part of the Collateral, at public or private
sale, either with or without special conditions or stipulations, for cash or on
credit or for future delivery, in such parcel or parcels and at such time or
times and at such place or places, and upon such terms and conditions as the
Agent may deem commercially reasonable, all without (except as shall be required
by applicable statute and cannot be waived) advertisement or demand upon or
notice to the Debtor or right of redemption of the Debtor, which are hereby
expressly waived. Upon each such sale, lease, assignment or other transfer of
Collateral, the Agent, for the benefit of the Secured Parties, may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Debtor, which are hereby waived and released.

(iv) The Agent shall have the right (but not the obligation) to notify any
account debtors and any obligors under instruments or accounts to make payments
directly to the Agent, on behalf of the Secured Parties, and to enforce the
Debtor’s rights against such account debtors and obligors.

(v) The Agent, for the benefit of the Secured Parties, may (but is not obligated
to) direct any financial intermediary or any other person or entity holding any
investment property to transfer the same to the Agent, on behalf of the Secured
Parties, or its designee.

(vi) The Agent may (but is not obligated to) transfer any or all Intellectual
Property registered in the name of the Debtor at the United States Patent and
Trademark Office and/or Copyright Office into the name of the Secured Parties or
any designee or any purchaser of any Collateral.

(b) The Agent shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The Agent
may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If the Agent sells any of the Collateral on credit,
the Debtor will only be credited with payments actually made by the purchaser.
In addition, the Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Agent’s rights and remedies
hereunder, including, without limitation, its right following an Event of
Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.

 

13



--------------------------------------------------------------------------------

(c) For the purpose of enabling the Agent to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, the Debtor hereby grants to the Agent, for the benefit of the Agent and the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Debtor) to use, license or
sublicense following and during the continuance of an Event of Default, any
Intellectual Property now owned or hereafter acquired by the Debtor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.

9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Agent in enforcing the
Secured Parties’ rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then-outstanding principal amounts of
Debentures at the time of any such determination), and to the payment of any
other amounts required by applicable law, after which the Secured Parties shall
pay to the Debtor any surplus proceeds. If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Parties are legally entitled, the Debtor will be
liable for the deficiency, together with interest thereon, at the rate of
18% per annum or the lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Secured Parties
to collect such deficiency. To the extent permitted by applicable law, the
Debtor waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due solely to the gross negligence or willful misconduct of the Secured
Parties as determined by a final judgment (not subject to further appeal) of a
court of competent jurisdiction.

10. Securities Law Provision. The Debtor recognizes that Agent may be limited in
its ability to effect a sale to the public of all or part of the Pledged
Securities, if any, by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities, if any, for their own account, for investment and not with a
view to the distribution or resale thereof. The Debtor agrees that sales so made
may be at prices and on terms less favorable than if the Pledged Securities, if
any, were sold to the public, and that Agent has no obligation to delay the sale
of any Pledged Securities, if any, for the period of time necessary to register
the Pledged Securities, if any, for sale to the public under the Securities
Laws. The Debtor shall cooperate with Agent in its attempt to satisfy any
requirements under the Securities Laws (including, without limitation,
registration thereunder if requested by Agent) applicable to the sale of the
Pledged Securities, if any, by Agent.

11. Costs and Expenses. The Debtor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Agent. The Debtor shall also pay all other claims and charges (other than in
respect of Permitted Liens) which in the reasonable opinion of the Agent is
reasonably likely to prejudice, imperil or otherwise affect the Collateral or
the Security Interests therein. The

 

14



--------------------------------------------------------------------------------

Debtor will also, upon demand, pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Agent, for the benefit of the Secured
Parties, may incur, including the reasonable fees and expenses of its counsel
and of any experts and agents, in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Parties under the Debentures.
Until so paid, any fees payable hereunder shall be added to the principal amount
of the Debentures and shall bear interest at the Default Rate.

12. Responsibility for Collateral. The Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) the Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by the Debtor thereunder. Neither the Agent nor any Secured Party
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Agent or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of the Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Agent or any Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Agent or to which
the Agent or any Secured Party may be entitled at any time or times.

13. Security Interests Absolute. All rights of the Secured Parties and all
obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to the Debtor, or
a discharge of all or any part of the Security Interests granted hereby. Until
the Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. The Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, the Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. The
Debtor waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. The
Debtor waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

 

15



--------------------------------------------------------------------------------

14. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all payments under the Debentures have been indefeasibly
paid in full or all Debentures have been converted in accordance with their
terms, and all other Obligations have been paid or discharged; provided,
however, that all indemnities of the Debtor contained in this Agreement
(including, without limitation, Annex B hereto) shall survive and remain
operative and in full force and effect regardless of the termination of this
Agreement. Upon termination of this Agreement, the Agent agrees to execute any
and all documents on behalf of the Secured Parties reasonably requested by the
Debtor for the release of the Security Interest on the Collateral, including,
without limitation, UCC-3 termination statements.

15. Power of Attorney; Further Assurances.

(a) The Debtor authorizes the Agent, and does hereby make, constitute and
appoint the Agent and its officers, agents, successors or assigns with full
power of substitution, as the Debtor’s true and lawful attorney-in-fact, with
power, in the name of the Agent or the Debtor, to, after the occurrence and
during the continuance of an Event of Default, (i) endorse any note, checks,
drafts, money orders or other instruments of payment (including payments payable
under or in respect of any policy of insurance) in respect of the Collateral
that may come into possession of the Agent; (ii) to sign and endorse any
financing statement pursuant to the UCC or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; (v) to
transfer any Intellectual Property or provide licenses respecting any
Intellectual Property; and (vi) generally, at the option of the Agent, and at
the expense of the Debtor, at any time, or from time to time, to execute and
deliver any and all documents and instruments and to do all acts and things
which the Agent deems necessary to protect, preserve and realize upon the
Collateral and the Security Interests granted therein in order to effect the
intent of this Agreement and the Debentures all as fully and effectually as the
Debtor might or could do; and the Debtor hereby ratifies all that said attorney
shall lawfully do or cause to be done by virtue hereof. This power of attorney
is coupled with an interest and shall be irrevocable for the term of this
Agreement and thereafter as long as any of the Obligations shall be outstanding.
The designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which the Debtor is subject or to which the Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, each Secured Party is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.

(b) On a continuing basis, the Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule G attached hereto, all such instruments, and take all such
action as may reasonably be deemed by the Agent necessary or advisable, or as
reasonably requested by the Agent, to perfect the Security Interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Agent the grant or perfection of a
perfected security interest in all the Collateral under the UCC.

 

16



--------------------------------------------------------------------------------

(c) The Debtor hereby irrevocably appoints the Agent as the Debtor’s
attorney-in-fact, with full authority in the place and instead of the Debtor and
in the name of the Debtor, from time to time in the Agent’s discretion, to take
any action and to execute any instrument which the Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including the filing, in
its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
the Debtor where permitted by law, which financing statements may (but need not)
describe the Collateral as “all assets” or “all personal property” or words of
like import, and ratifies all such actions taken by the Agent. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.

16. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Purchase Agreement (as such term
is defined in the Debentures). The address of the Agent for such purposes is as
set forth on the signature pages hereto.

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Agent shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Parties’ rights and remedies
hereunder.

18. Appointment of Agent. The Secured Parties hereby appoint CSC Trust Company
of Delaware to act as their agent (“CSC” or “Agent”) for purposes of exercising
any and all rights and remedies of the Secured Parties hereunder. Such
appointment shall continue until revoked in writing by a Majority in Interest,
at which time a Majority in Interest shall appoint a new Agent. The Agent shall
have the rights, responsibilities and immunities set forth in Annex B hereto.

19. Miscellaneous.

(a) No course of dealing between the Debtor and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(b) All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Debentures or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

(c) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtor and the Secured
Parties holding 67% or more of the principal amount of Debentures then
outstanding, or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought.

 

17



--------------------------------------------------------------------------------

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Secured Party (other than by merger). Any Secured Party may
assign any or all of its rights under this Agreement to any Person (as defined
in the Purchase Agreement) to whom such Secured Party permissibly assigns or
transfers any Obligations, provided such transferee agrees in writing to be
bound, with respect to the transferred Obligations, by the provisions of this
Agreement that apply to the “Secured Parties.”

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, the Debtor agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Debentures (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan. Except to the
extent mandatorily governed by the jurisdiction or situs where the Collateral is
located, the Debtor hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such proceeding is improper. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

18



--------------------------------------------------------------------------------

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

(j) The Debtor shall indemnify, reimburse and hold harmless the Agent and the
Secured Parties and their respective partners, members, shareholders, officers,
directors, employees and agents (and any other persons with other titles that
have similar functions) (collectively, “Indemnitees”) from and against any and
all losses, claims, liabilities, damages, penalties, suits, costs and expenses,
of any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except to the extent such losses, claims,
liabilities, damages, penalties, suits, costs and expenses which result from the
gross negligence or willful misconduct of the Indemnitee as determined by a
final, nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Debentures, the Purchase Agreement (as such
term is defined in the Debentures) or any other agreement, instrument or other
document executed or delivered in connection herewith or therewith.

(l) Nothing in this Agreement shall be construed to subject Agent or any Secured
Party to liability as a partner in the Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member in the Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, nor shall
Agent or any Secured Party be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
the Debtor or any of its direct or indirect subsidiaries or otherwise, unless
and until any such Secured Party exercises its right to be substituted for the
Debtor as a partner or member, as applicable, pursuant hereto.

(m) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of the Debtor or any direct or indirect
subsidiary of the Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.

[SIGNATURE PAGES FOLLOW]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

SCOLR PHARMA, INC. By:  

  /s/ Richard M. Levy

  Name:     Richard M. Levy   Title:   Executive Vice President and Chief
Financial Officer

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

20



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Donald V. Moline

 

Signature of Authorized Signatory of Investing entity:  

/s/ D. V. Moline

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

21



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Frank Gimenez & Philomena Gimenez

 

Signature of Authorized Signatory of Investing entity:  

/s/ Frank Gimenez

 

Signature, if Joint account:  

/s/ Philomena Gimenez

 

Name of Authorized Signatory:  

Frank and Philomena Gimenez

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

22



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Woodrow W. Gunter II

 

Signature of Authorized Signatory of Investing entity:

 

/s/ Woodrow W. Gunter

 

Signature, if Joint account:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

23



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Douglas Friedrich & Melanie Friedrich JT/WROS

 

Signature of Authorized Signatory of Investing entity:

 

 

 

Signature, if Joint account:

 

/s/ Douglas Friedrich & Melanie Friedrich

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

24



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:   

Justin Gasarch

 

Signature of Authorized Signatory of Investing entity:  

/s/ Justin Gasarch

 

Signature, if Joint account:   

 

 

Name of Authorized Signatory:  

Justin Gasarch

 

Title of Authorized Signatory:  

Owner

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

25



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Randall S. Knox

 

Signature of Authorized Signatory of Investing entity:  

/s/ Randall S. Knox

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

26



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Dale M. Mayol

 

Signature of Authorized Signatory of Investing entity:  

/s/ Dale M. Mayol

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

27



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Kenneth E. King

 

Signature of Authorized Signatory of Investing entity:  

/s/ Kenneth E. King

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

28



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Kenneth W. Cleveland

 

Signature of Authorized Signatory of Investing entity:  

/s/ Kenneth W. Cleveland

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

29



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Andrew K. Light

 

Signature of Authorized Signatory of Investing entity:  

/s/ Andrew K. Light

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

30



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Andrew Hargroder

 

Signature of Authorized Signatory of Investing entity:  

/s/ Andrew Hargroder

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

Andrew Hargroder

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

31



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Arthur & Marie Sterling

 

Signature of Authorized Signatory of Investing entity:  

/s/ Arthur Sterling

 

Signature, if Joint account:  

/s/ Marie E. Sterling

 

Name of Authorized Signatory:  

Arthur Sterling

 

Title of Authorized Signatory:  

Marie Sterling

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

32



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Angus Bruce / Lauralee Bruce

 

Signature of Authorized Signatory of Investing entity:  

 

 

Signature, if Joint account:   

/s/ Angus Bruce and Lauralee Bruce

 

Name of Authorized Signatory:  

Angus Bruce

 

Title of Authorized Signatory:  

Lauralee Bruce

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

33



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

John R. Bertsch Trust 12/4/2004 John R Bertsch TTEE

 

Signature of Authorized Signatory of Investing entity:  

/s/ John R. Bertsch TTEE

 

Signature, if Joint account:   

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

34



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

David G. Linville

 

Signature of Authorized Signatory of Investing entity:  

/s/ David G. Linville

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

35



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

David R. Gienapp

 

Signature of Authorized Signatory of Investing entity:  

/s/ David R. Gienapp

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

David R. Gienapp

 

Title of Authorized Signatory:  

Individual

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

36



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Mark Ravich

 

Signature of Authorized Signatory of Investing entity:  

/s/ Mark Ravich

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

37



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Junge Revocable Trust Dtd 12/09/1991 John P. Junge TTEE

 

Signature of Authorized Signatory of Investing entity:  

/s/ John P. Junge, Trustee

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

38



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Michael Dunham

 

Signature of Authorized Signatory of Investing entity:  

/s/ Michael Dunham

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

39



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Bibicoff Family Trust

 

Signature of Authorized Signatory of Investing entity:  

/s/ Harvey Bibicoff

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

Harvey Bibicoff

 

Title of Authorized Signatory:  

Trustee

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

40



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Shadow Capital LLC

 

Signature of Authorized Signatory of Investing entity:  

/s/ B. Kent Garlinghouse

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:

 

B. Kent Garlinghouse

 

Title of Authorized Signatory:

 

Manager

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

41



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Nationwide Fleet Services Inc.

 

Signature of Authorized Signatory of Investing entity:  

/s/ Kirt Fouque

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:

 

Kirt Fouque

 

Title of Authorized Signatory:

 

President

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

42



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Dennis Fortin

 

Signature of Authorized Signatory of Investing entity:  

/s/ Dennis Fortin

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

43



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Steven A. Boggs

 

Signature of Authorized Signatory of Investing entity:  

/s/ Steven A. Boggs

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

Steven A. Boggs

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

44



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Mark S. Bourque

 

Signature of Authorized Signatory of Investing entity:  

/s/ Mark Bourque

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

45



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Ray W. Cruz

 

Signature of Authorized Signatory of Investing entity:  

/s/ Ray W. Cruz

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

46



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

David Stetson

Signature of Authorized Signatory of Investing entity:  

/s/ David Stetson

Signature, if Joint account:  

 

Name of Authorized Signatory:  

David Stetson

Title of Authorized Signatory:  

N/A

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

47



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Tad Wilson

Signature of Authorized Signatory of Investing entity:  

/s/ Tad Wilson

Signature, if Joint account:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

48



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

John W. Crow

Signature of Authorized Signatory of Investing entity:  

/s/ John W. Crow

Signature, if Joint account:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

49



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

John S. Tschohl TOD Dtd. 3/15/2006

 

Signature of Authorized Signatory of Investing entity:  

/s/ John S. Tschohl

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

50



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Albert Esposito & Margaret Esposito JTWROS

 

Signature of Authorized Signatory of Investing entity:  

/s/ Albert Esposito

 

Signature, if Joint account:  

/s/ Margaret Esposito

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

51



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Charles B. Hilton

 

Signature of Authorized Signatory of Investing entity:  

/s/ Charles B. Hilton

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

52



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Glenn R. Hubbard

 

Signature of Authorized Signatory of Investing entity:  

/s/ Glenn R. Hubbard

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

53



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

David Frank Rios & Margaret Jo Rios 1999 Trust

 

Signature of Authorized Signatory of Investing entity:  

/s/ David F Rios

 

Signature, if Joint account:  

/s/ Margaret Rios

 

Name of Authorized Signatory:  

David Frank Rios - Trustee

 

Title of Authorized Signatory:  

Margaret Jo Rios - Trustee

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

54



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Richard Buchakjian

 

Signature of Authorized Signatory of Investing entity:  

/s/ Richard Buchakjian

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

55



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Mark C. Ladendorf & Debra Ladendorf

 

Signature of Authorized Signatory of Investing entity:  

/s/ Mark Ladendorf

 

Signature, if Joint account:  

/s/ Debra Ladendorf

 

Name of Authorized Signatory:

 

Mark Ladendorf

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

56



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Wulf and Renate Paulick JT/WROS

 

Signature of Authorized Signatory of Investing entity:  

/s/ Wulf Paulick

 

Signature, if Joint account:  

/s/ Renate Paulick

 

Name of Authorized Signatory:  

Wulf Paulick / Renate Paulick

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

57



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Robert H. Mapp

 

Signature of Authorized Signatory of Investing entity:  

/s/ Robert H. Mapp

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

58



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Paul Seid

Signature of Authorized Signatory of Investing entity:  

/s/ Paul Seid

Signature, if Joint account:                                          
                                         
                                         
                                         
                                         Name of Authorized
Signatory:                                       
                                         
                                         
                                                                             
Title of Authorized Signatory:                                          
                                         
                                         
                                                                            

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

59



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Peter K. Nitz

 

Signature of Authorized Signatory of Investing entity:  

/s/ Peter K. Nitz

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

60



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

 

 

Signature of Authorized Signatory of Investing entity:  

/s/ George Bonomo

 

Signature, if Joint account:   

 

 

Name of Authorized Signatory:  

George Bonomo

 

Title of Authorized Signatory:  

Owner

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

61



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Peter C. Murphy

 

Signature of Authorized Signatory of Investing entity:  

/s/ Peter C. Murphy

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

62



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Starr F. Schlobohm Rev. Trust Dated 12/09/2004

 

Signature of Authorized Signatory of Investing entity:  

/s/ Starr F. Schlobohm

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

Starr F. Scholobohm

 

Title of Authorized Signatory:  

Trustee

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

63



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Samuel E. Leonard Trust

 

Signature of Authorized Signatory of Investing entity:  

/s/ Samuel E. Leonard TTEE

 

Signature, if Joint account:   

 

 

Name of Authorized Signatory:  

Samuel E. Leonard

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

64



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Merle F. Stockley Jr.

 

Signature of Authorized Signatory of Investing entity:  

/s/ Merle F. Stockley Jr.

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

Merle F. Stockley Jr.

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

65



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Raymond M. Beebe & Joan P. Beebe JTTEN

 

Signature of Authorized Signatory of Investing entity:  

/s/ Raymond M. Beebe

 

Signature, if Joint account:  

/s/ Joan P. Beebe

 

Name of Authorized Signatory:  

Raymond M. Beebe and Joan P. Beebe

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

66



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

D & M Partners

 

Signature of Authorized Signatory of Investing entity:  

/s/ Dean Weinberg

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

Dean Weinberg

 

Title of Authorized Signatory:  

Director

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

67



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Robert P. Giesen

 

Signature of Authorized Signatory of Investing entity:  

/s/ Robert P. Giesen

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

68



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Robert G. Welty

 

Signature of Authorized Signatory of Investing entity:  

/s/ Robert G. Welty

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

69



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Carl A. Quimby Trust UAD 12/30/1994 Carl A. Quimby TTEE

 

Signature of Authorized Signatory of Investing entity:  

/s/ Carl A. Quimby

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

Carl A. Quimby TTEE

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

70



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Frank M. Elliott

 

Signature of Authorized Signatory of Investing entity:  

/s/ Frank M. Elliott

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

71



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Michael Foster & Kathryn L. Foster JTWROS TOD Dtd. 1/6/2004

 

Signature of Authorized Signatory of Investing entity:  

/s/ Michael Foster

 

Signature, if Joint account:  

/s/ Kathryn Foster

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

72



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Edward H. Arnold

 

Signature of Authorized Signatory of Investing entity:  

/s/ E. H. Arnold

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

73



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Robert F. Taglich

 

Signature of Authorized Signatory of Investing entity:  

/s/ Robert F. Taglich

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

74



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Michael Taglich

 

Signature of Authorized Signatory of Investing entity:  

/s/ Michael Taglich

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

75



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

W. Lewis Duvall

 

Signature of Authorized Signatory of Investing entity:  

/s/ W. Lewis Duvall

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

76



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Norper Investments

 

Signature of Authorized Signatory of Investing entity:  

/s/ Norman Perry

 

Signature, if Joint account:

 

 

 

Name of Authorized Signatory:

 

Norman Perry

 

Title of Authorized Signatory:

 

President

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

77



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Michael P. Hagerty

 

Signature of Authorized Signatory of Investing entity:  

/s/ Michael P. Hagerty

 

Signature, if Joint account:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

78



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Michael D. Stedem

 

Signature of Authorized Signatory of Investing entity:  

/s/ Michael D. Stedem

 

Signature, if Joint account:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

79



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Walter Parkes

 

Signature of Authorized Signatory of Investing entity:  

/s/ Walter Parkes

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

80



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Sandra P. Nitz

 

Signature of Authorized Signatory of Investing entity:  

/s/ Sandra P. Nitz

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

81



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Lawrence D. Feldhacker

 

Signature of Authorized Signatory of Investing entity:  

/s/ Lawrence D. Feldhacker

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

82



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Stephen Hughes

 

Signature of Authorized Signatory of Investing entity:  

/s/ Stephen Hughes

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

83



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Three Treasures LP

 

Signature of Authorized Signatory of Investing entity:  

/s/ W K Neely

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

W K Neely

 

Title of Authorized Signatory:  

President

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

84



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Dr. Modecai Bluth

 

Signature of Authorized Signatory of Investing entity:  

/s/ Dr. Modecai Bluth

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

85



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Roy Smith & Joyce L. Smith JTWROS

 

Signature of Authorized Signatory of Investing entity:

 

/s/ Roy Smith

 

Signature, if Joint account:

 

/s/ Joyce Smith

 

Name of Authorized Signatory:

 

Roy Smith

 

Title of Authorized Signatory:

 

Owner

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

86



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Robert C. Koski

 

Signature of Authorized Signatory of Investing entity:

 

/s/ Robert Koski

 

Signature, if Joint account:

 

 

 

Name of Authorized Signatory:

 

Robert C. Koski

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

87



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Peter Fitzpatrick

 

Signature of Authorized Signatory of Investing entity:

 

/s/ Peter Fitzpatrick

 

Signature, if Joint account:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

88



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

C. Mark Casey

 

Signature of Authorized Signatory of Investing entity:

 

/s/ C. Mark Casey

 

Signature, if Joint account:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

89



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:

 

Bennett Greenspon

 

Signature of Authorized Signatory of Investing entity:

 

/s/ Bennett Greenspon

 

Signature, if Joint account:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

90



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Gary L. Manka

 

Signature of Authorized Signatory of Investing entity:  

/s/ Gary L. Manka

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

91



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Larry V. Lowrance

 

Signature of Authorized Signatory of Investing entity:  

/s/ Larry V. Lowrance

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

92



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Tom Hirsch & Maureen Hirsch

 

Signature of Authorized Signatory of Investing entity:  

/s/ Tom Hirsch

 

Signature, if Joint account:  

/s/ Maureen Hirsch

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

93



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Scot Holding Inc.

 

Signature of Authorized Signatory of Investing entity:  

/s/ Patrick Gordon

 

Signature, if Joint account:   

 

 

Name of Authorized Signatory:

 

Patrick Gordon

 

Title of Authorized Signatory:

 

President

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

94



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Phillip Burnett & Allyson Burnett

 

Signature of Authorized Signatory of Investing entity:  

/s/ Phillip L. Burnett

 

Signature, if Joint account:  

/s/ Allyson Burnett

 

Name of Authorized Signatory:  

Phillip L. Burnett

 

Title of Authorized Signatory:  

Allyson Burnett

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

95



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Ronald A. Rayson

 

Signature of Authorized Signatory of Investing entity:  

/s/ Ronald A. Rayson

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

96



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Bruce Newell

 

Signature of Authorized Signatory of Investing entity:  

/s/ Bruce Newell

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

97



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Gary L. Gray

 

Signature of Authorized Signatory of Investing entity:  

/s/ Gary L. Gray

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

98



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Scott Isaak

 

Signature of Authorized Signatory of Investing entity:  

/s/ Scott J. Isaak

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

99



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Zanett Opportunity Fund, Ltd.

 

Signature of Authorized Signatory of Investing entity:  

/s/ Zachary McAdoo

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

Zachary McAdoo

 

Title of Authorized Signatory:  

President, McAdoo Capital, Investment Manager

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

100



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

Big Red Investment

 

Signature of Authorized Signatory of Investing entity:  

/s/ Thomas J. Bean

 

Signature, if Joint account:  

 

 

Name of Authorized Signatory:  

Thomas J. Bean

 

Title of Authorized Signatory:  

Manager of General Partner

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

101



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO SCLR SA]

 

Name of Investing Entity:  

William M. Stokes or Rebecca A. Stokes JTWROS

 

Signature of Authorized Signatory of Investing entity:  

/s/ William M. Stokes

 

Signature, if Joint account:  

/s/ Rebecca A. Stokes

 

Name of Authorized Signatory:  

William M. Stokes

 

Title of Authorized Signatory:  

N/A

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Collateral Agent named below has executed this Security
Agreement for the limited purposes specified herein and in Annex B hereof on the
day and year first above written.

COLLATERAL AGENT:

CSC TRUST COMPANY OF DELAWARE

 

By: /s/ Alan R. Halpern                               Print Name: Alan R.
Halpern                       Title: Vice
President                                    

Address and fax number of Collateral Agent: 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808; (302) 636-8666.

 

103



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY

AGREEMENT

FORM OF ADDITIONAL DEBTOR JOINDER

Security Agreement dated as of June 16, 2011 made by SCOLR Pharma, Inc. and its
subsidiaries party thereto from time to time, as Debtors to and in favor of the
Secured Parties identified therein (the “Security Agreement”)

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtor under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

An executed copy of this Joinder shall be delivered to the Secured Parties, and
the Secured Parties may rely on the matters set forth herein on or after the
date hereof. This Joinder shall not be modified, amended or terminated without
the prior written consent of the Secured Parties.

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.

[Name of Additional Debtor]

By:

Name:

Title:

Address:

Dated:

 

105



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY

AGREEMENT

THE AGENT

The Secured Parties (all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided in the Security Agreement to which
this Annex B is attached (the “Agreement”)), by their acceptance of the benefits
of the Agreement, hereby designate CSC Trust Company of Delaware (“CSC” or
“Agent”) as the Agent to act as specified herein and in the Agreement. Each
Secured Party shall be deemed irrevocably to authorize the Agent to take such
action on its behalf under the provisions of the Agreement and any other
Transaction Document (as such term is defined in the Purchase Agreement) and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The Agent
may perform any of its duties hereunder by or through its agents or employees.

Section 1. Appointment of Agent; Financing Statements.

(a) Upon the terms and subject to the conditions set forth herein, the Secured
Parties hereby appoint Agent, and Agent, by its signature below, hereby accepts
such appointment, to (i) serve as the Secured Parties’ representative and agent
for purposes of filing financing statements against Debtor and with respect to
the Collateral, including by listing Agent as secured party of record thereon
(as such term is used in the Uniform Commercial Code (the “UCC”)), and Agent
agrees that, in such capacity, Agent shall be the representative of the Secured
Parties for purposes of satisfying the requirements of Section 9-502(a)(2) of
the UCC, whether or not Agent is indicated in any such financing statement as
acting in its capacity as a representative and agent of Secured Parties (as
contemplated under Section 9-503(d) of the UCC), and (ii) take such other action
or actions as Agent may be directed in writing from time to time by a Majority
in Interest to create, perfect, preserve or maintain the Secured Parties
security interest in the Collateral or enforce any and all rights and remedies,
in whole or in part, available to the Secured Parties under the Transaction
Documents with respect to the Collateral. In furtherance of the foregoing, Agent
hereby agrees to promptly take any other action (x) required or directed by a
Majority in Interest from time to time in order to maintain the perfection of,
and preserve or protect, the Secured Parties’ security interests in the
Collateral, (y) necessary in any bankruptcy or insolvency proceeding with
respect to evidence the Secured Parties’ appointment of Agent hereunder and the
perfection, preservation and maintenance of the Collateral in favor of Secured
Parties or (z) permitted or required to be taken by a secured party of record
under the UCC and directed by Debtor from time to time in order to carry out
more effectively the purposes of this Agreement. Agent undertakes to perform
only such duties as are expressly set forth herein, and no duties shall be
implied. Agent agrees that it shall not take any action other than those actions
expressly directed by a Majority in Interest. Except as expressly set forth in
the Agreement (including this Annex B), a Majority in Interest shall have and
retain the sole power and authority to exercise any and all powers and rights
with respect to the Collateral.

(b) Agent further agrees that (i) it will file all initial financing statements
against Debtor and with respect to the Collateral, as provided to Agent by
Debtor which financing statements shall list Agent as secured party of record
thereon, (ii) it will not amend, nor will it consent to the amendment of, any
financing statements filed against Debtor with respect to the Collateral without
the prior written consent of a Majority in Interest; and (iii) it shall
immediately notify the Secured Parties in writing of any change to its
information listed on any financing statement filed against Debtor with respect
to the Collateral including, without limitation, the name or address of Agent,
and shall take any action directed by a Majority in Interest to make any
necessary amendments to any such financing statement.

 

106



--------------------------------------------------------------------------------

(c) Agent shall have no liability under, and no duty to inquire as to the
provisions of, any agreement other than this Agreement. Agent may rely upon, and
shall not be liable for acting or refraining from acting upon, any written
notice, instruction or request furnished to it hereunder and reasonably believed
by it to be genuine and to have been signed or presented by the proper party or
parties except to the extent directly or indirectly caused by the gross
negligence or willful misconduct of Agent, or Agent’s taking of any action in
violation of this Agreement. Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document. Agent shall
not be liable for any action taken or omitted by it in good faith except to the
extent directly or indirectly caused by the gross negligence or willful
misconduct of Agent or Agent’s taking of any action in violation of this
Agreement, provided that Agent shall be fully protected in relying upon further
written instructions from Debtor when uncertain if an action is authorized under
this Agreement. Agent shall have no liability for assets lost or damaged while
being delivered to Agent except to the extent directly or indirectly caused by
the gross negligence or willful misconduct of Agent or Agent’s taking of any
action in violation of this Agreement. Agent may execute any of its powers and
perform any of its duties hereunder directly or through agents or attorneys and
may consult with counsel, accountants and other skilled persons to be selected
and retained by it. Anything in this Agreement to the contrary notwithstanding,
in no event shall Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.

Section 2. Notice by Agent of Certain Events; Continuation Statements. Agent
shall promptly notify the Secured Parties in writing whenever Agent receives
notice, including any notices received under or in connection with the UCC, that
(a) any security interest (other than the security interests of Debtor in favor
of the Secured Parties under the Transaction Documents) has been placed, or
attempted to be placed, on any Collateral, including any inquiries in respect of
any financing statements listing Agent as secured party of record thereunder, or
(b) the attachment or perfection of the security interest in the Collateral
shall have been challenged. Agent shall also promptly notify the Secured Parties
and the Debtor in writing that any financing statement filed against Debtor or
any Additional Debtor with respect to the Collateral which lists Agent as
secured party of record thereon (each, an “Expiring Financing Statement”) shall
be expiring, and such notice shall be provided by Agent no earlier than six
months and no later than three months prior to each such expiration (each, an
“Expiration Notice”). If Agent shall not have received further instruction from
a Majority in Interest or the Debtor within 10 business days following the date
on which Agent sent an Expiration Notice with respect to an Expiring Financing
Statement, Agent shall promptly file, in the appropriate filing office, a
continuation statement with respect to such Expiring Financing Statement and
shall provide evidence of the same to Debtor. All notices required to be sent to
Debtor hereunder shall be sent to Debtors address at: 19204 North Creek Parkway,
Suite 100, Bothell, Washington 98011. All notices required to be sent to the
Secured Parties hereunder shall be sent c/o Taglich Brothers, Inc., 275 Madison
Avenue, Suite 1618, New York, NY 10016; provided, however, that the Agent shall
mail a copy to any Secured Party who requests to receive copies of notices
hereunder.

Section 3. Representations and Warranties. Each of the Secured Parties and Agent
hereby represents and warrants as of the date hereof that:

(a) If a corporation, limited liability company or other entity (an “Entity”),
it is duly formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation;

 

107



--------------------------------------------------------------------------------

(b) He, she or it has the full power and authority to execute, deliver and
perform this Agreement and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement;

(c) If an Entity, the execution, delivery and performance by it of this
Agreement does not violate any provision of its corporate governance documents;
and

(d) This Agreement has been duly authorized, executed and delivered and
constitutes its legal, valid and binding agreement, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

Section 4. Term; Termination. This Agreement shall remain in full force and
effect until its termination in accordance with this Section 4. A Majority in
Interest may, in their discretion, terminate this Agreement at any time it deems
appropriate. Agent may terminate this Agreement, and resign from its appointment
hereunder, by giving the Secured Parties at least sixty (60) days advance
written notice of such resignation. Upon the termination of this Agreement,
Agent shall (a) take any and all actions directed by a Majority in Interest to
amend all financing statements filed against Debtor with respect to the
Collateral which list Agent as secured party of record thereon, and (b) take any
other action permitted or required to be taken by a secured party of record (as
such term is used in the UCC) as directed by a Majority in Interest from time to
time in connection with the termination of this Agreement.

Section 5. Fees. The Debtor agrees to pay to Agent, upon execution of this
Agreement and from time to time thereafter, reasonable compensation for the
services to be rendered hereunder, which, unless otherwise agreed in writing,
shall be (i) a $500.00 initial set up fee and (ii) $2,000.00 annually. All out
of pocket expenses including UCC filing fees shall be billed at cost to the
Debtor.

Section 6. Indemnity. To the extent that the Agent is not reimbursed and
indemnified by the Debtor, the Secured Parties shall jointly and severally
indemnity, defend and hold harmless Agent and its directors, officers, agents
and employees (collectively, the “Indemnified Parties”) from all loss, liability
or expense arising out of or in connection with Agent’s execution and
performance of this Agreement, or any Indemnified Party’s following of any
instructions or other directions from a Majority in Interest with respect to the
appointment of Agent under this Agreement, except, in each case, to the extent
that such loss, liability or expense is due to the gross negligence or willful
misconduct of any Indemnified Party or any Indemnified Party’s taking of any
action in violation of this Agreement. The parties hereto acknowledge that the
foregoing indemnities shall survive the termination of this Agreement.

Section 7. Rights with respect to Collateral. Each Secured Party agrees with all
other Secured Parties and the Agent (i) that it shall not, and shall not attempt
to, exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and
(ii) that such Secured Party has no other rights with respect to the Collateral
other than as set forth in this Agreement and the other Transaction Documents.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under the
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of the Agreement including this Annex B shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent.

 

108